COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-08-359-CV
SAMUEL MICHAEL
SCHILDKRAUT                                          APPELLANT
 
                                                   V.
 
SARAH BESHARA, MATTHEW
BESHARA,                                APPELLEES
AND WILLIAM B. SHORT, JR. 
 
                                               ----------
           FROM THE 153RD DISTRICT COURT OF
TARRANT COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND
JUDGMENT
                                               ----------
On
February 23, 2009, we notified appellant that his brief had not been filed as
required by Texas Rule of Appellate Procedure 38.6(a).  Tex. R. App. P. 38.6(a).  We stated we could dismiss the appeal for
want of prosecution unless appellant or any party desiring to continue this
appeal filed with the court within ten days a response showing grounds for
continuing the appeal.  See Tex.
R. App. P. 42.3.  We have not received
any response.




Because
appellant=s brief has not been filed, we
dismiss the appeal for want of prosecution. 
See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).
 
PER
CURIAM
 
PANEL:  MCCOY, J.; CAYCE, C.J.; and MEIER, J.
DELIVERED:  March 19, 2009




[1]See Tex. R. App. P. 47.4.